PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/011,409
Filing Date: 3 Sep 2020
Appellant(s): British American Tobacco (Investments) Limited



__________________
T. David Bomzer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grzonka (US 2012/0055496) in view of Beard (US 2012/0255569), and optionally further in view of Arzonico (US 5,271,419). 
Regarding claim 34, Grzonka teaches a smoking article comprising a filter, the filter comprising: a first discrete filter section 2 comprising continuous filter material and an aerosol modifying additive disposed in an axial region of said filter material, wherein the aerosol modifying additive is disposed only in said axial region of the first filter section, and wherein the aerosol modifying additive is disposed on a thread 10 formed from cellulose acetate fibers; and a second discrete filter section 3 connected to said first filter section, wherein the second filter section 3 is connected to said first filter section 2 so as to make the second filter section immediately upstream of said first filter section when incorporated into the smoking article [Fig. 1; 0013, 0023-0027]. 
Grzonka does not teach the second filter section comprises a channel. Beard teaches a filter wherein the second filter section 38 comprises a channel located in an axial region thereof to allow a certain content of mainstream smoke to proceed through the filter element without contacting the smoke-altering material, thus providing a content of mainstream smoke to the user with substantially unaltered taste and other sensory characteristics that can be desired [Fig. 2; 0007]. The second filter section 38 comprises a tubular filter section and wherein the channel comprises a hollow passageway through the second filter section having a cross-sectional area of 0.1 to 50 mm2, corresponding to a diameter of 0.4 mm to 8.0 mm [0059-0063], encompassing the claimed diameter. Beard teaches a smoking article circumference of 17-27 mm [0031], or a diameter of 5.4 mm to 8.6 mm. The difference in diameter between the overall smoking article and the passageway, 0.6mm (8.6 mm - 8.0 mm) to 5 mm (5.4 mm - 0.4 mm) corresponds to double a wall thickness of the tubular filter section. The wall thickness is thereby 0.3 mm (0.6 mm / 2 mm) to 2.5 mm (5 mm / 2 mm), overlapping the claimed thickness. It would have been obvious to one of ordinary skill in the art to modify the filter of Grzonka to have the configure of Beard as disclosed above to provide a content of mainstream smoke to the user with substantially unaltered taste and other sensory characteristics that can be desired. 
Grzonka teaches a length lower limit of 70 mm [0030]. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A length of 70 mm is close enough to 68 mm that one skilled in the art would have expected them to have the same properties. Furthermore, changes in size/proportion are not considered to be patentably distinguish over the prior art, see MPEP 2144.04 IV. A. 
Optionally furthermore, Arzonico teaches a cigarette wherein when smokable blends having a relatively high packing density are employed, a short tobacco rod having a length of 35-50 mm is used [col. 6, l. 42-49]. It would have been obvious to one of ordinary skill in the art to use a short tobacco rod having a length of 35-50 mm in the article of Beard to accommodate smokable blends having a relatively high packing density. Grzonka teaches a filter length of 21 mm [0030]. In modified Grzonka, with a tobacco rod length of 35-50 mm, the total length of the article would be 56 to 71 mm, overlapping the claimed range. 
Regarding claims 35 and 36, modified Grzonka teaches the tubular filter section is formed from cellulose acetate tow (fibrous filter material) [Grzonka 0013; Beard 0081]. 
Regarding claim 37, the at least one channel of modified Grzonka is hollow and necessarily has a lower resistance to aerosol passing through it than other regions of the second filter section.
Regarding claims 38 and 39, modified Grzonka teaches said axial region of the second filter section has a cross-sectional area of 0.1 to 50 mm2 and is centered on the axis of the smoking article [Beard 0063], which corresponds to a radius of 0.2 to 4 mm.
Regarding claim 40, Grzonka teaches the first filter section is wrapped in a first plug wrap 2b and the second filter section 3 is wrapped in a second plug wrap 3b [Fig. 1].
Regarding claim 41, Grzonka teaches the aerosol modifying additive comprises a flavorant [0011]. Although menthol is not specifically disclosed, this is a common flavorant well known in the art as taught by Beard [0078] and would have been obvious to use as the flavorant of Grzonka to achieve predictable results. 
Regarding claims 42 and 43, Grzonka teaches the aerosol modifying additive comprises a flavourant having a loading level of 0.1 mg to 7 mg [0030]. 
Regarding claims 44-46, Grzonka teaches a third discrete filter section connected to said first filter section so as to make it upstream of said first filter section when incorporated into a smoking article, wherein the third filter section comprises fibrous filter material and a granular adsorbent material dispersed within the filter material of the third filter section [Fig. 1; 0006, 0012, 0013].



(2) Response to Argument
Appellant argues “the primary reference, Grzonka, does not disclose “a heat-not-burn product capable of generating an aerosol for delivery to a consumer” as defined in claim 34. Instead, Grzonka relates to a combustible cigarette, as described throughout the document (see, for instance, paragraphs 2, 5, 21 and 29). Standard combustible cigarettes are not the same as heat-not-burn products and the skilled person would not consider Grzonka when considering the implementation of a heat-not-burn product as defined by claim 34.” The Examiner previously responded to this argument in the Office Action dated 3/19/2021 as follows: “The Examiner maintains that any conventional cigarette/smoking article is inherently capable of being a heat-not-burn product. See, for example, US 2007/0074734, which teaches a smokeless cigarette system wherein the smoking article is heated without combustion (burning) [0020] and the smoking article is a conventional cigarette [0042]. A conventional smoking article that normally is burned (such as that of Grzonka) is alternatively capable of being used as a heat-not-burn product simply if it were to be heated to a lower temperature. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).” Appellant has not responded to this argument. 
Appellant argues “the skilled person would not therefore consider replacing the second filter segment of Grzonka with another section that does not perform the intended ‘purge’ of undesirable components.” The Examiner disagrees. Beard teaches that its filter section including the claimed channel yields “more intense (or less bland) taste and sensory perceptions while maintaining desired removal efficiencies of vapor phase compounds” [0094]. This filter section of Beard still performs the removal/purge of undesired components while also improving taste. The skilled person therefore would have considered replacing the second filter segment of Grzonka with that of Beard for these reasons. 
Appellant argues “even if the skilled person were to introduce the first filter section of Beard into the filter of Grzonka, they would not introduce a filter section having each of the specific details defined in claim 34”. The Examiner disagrees. The claimed values fall within the values taught by Beard. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. Appellant has not shown the criticality of the claimed range. The skilled person would have been motivated to include the channel of Beard in the filter of Grzonka for the reasons discussed above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC YAARY/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                          
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.